FILED
                              NOT FOR PUBLICATION                             FEB 24 2015

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                               FOR THE NINTH CIRCUIT


MINOU DJAVAHERIAN; et al.,                        No. 12-73863

               Petitioners,                       Agency Nos. A098-814-269
                                                              A098-814-270
  v.                                                          A098-814-271
                                                              A098-814-272
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.                        MEMORANDUM*


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted February 17, 2015**

Before:        O’SCANNLAIN, LEAVY, and FERNANDEZ, Circuit Judges.

       Minou Djavaherian, a native of Iran and citizen of Australia; her husband, a

native of Iran and citizen of Australia; and their children, natives and citizens of

Australia, petition for review of the Board of Immigration Appeals’ (“BIA”)

October 31, 2012, order denying their motion to reconsider. Our jurisdiction is


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
governed by 8 U.S.C. § 1252. We review for abuse of discretion the BIA’s denial

of a motion to reconsider. Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir. 2002).

We deny in part, dismiss in part, and grant in part the petition for review, and we

remand.

      The BIA did not abuse its discretion when it construed Djavaherian’s due

process and past persecution challenges as a motion to reconsider its March 26,

2012, dismissal of her appeal, and denied it as untimely. See 8 C.F.R.

§ 1003.2(b)(2) (establishing 30-day limit for filing motion to reconsider). Further,

the BIA did not abuse its discretion in rejecting Djavaherian’s humanitarian

asylum argument. See Cano-Merida, 311 F.3d at 964 (court defers to BIA’s

exercise of discretion unless arbitrary, irrational, or contrary to law). We lack

jurisdiction to review the additional challenges Djavaherian now raises to the

denial of her underlying claims because this petition is not timely as to the

agency’s decision denying these claims. See Ma v. Ashcroft, 361 F.3d 553, 557 n.6

(9th Cir. 2004).

      Finally, the BIA concluded it found no error of fact or law in denying

Djavaherian’s motion to reopen. However, in denying Djavaherian’s motion to

reopen, which was based on her claimed eligibility for a U visa, the BIA found it

lacked jurisdiction to reopen proceedings, relying on Matter of Yauri, 25 I. & N.


                                           2                                     12-73863
Dec. 103 (BIA 2009). In light of our intervening decision in Singh v. Holder, 771
F.3d 647, 650-53 (9th Cir. 2014), which declined to follow Matter of Yauri, we

grant the petition for review with respect to Djavaherian’s U-visa claim and

remand for further proceedings consistent with this disposition. See INS v.

Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).

      Each party shall bear its own costs for this petition for review.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part;

GRANTED in part; REMANDED.




                                          3                                    12-73863